DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments filed on 19 August 2022.
Claims 1, 2, 5, 8, 12, and 15 have been amended.
Claims 1-20 are currently pending and have been examined.

Response to Amendment
Applicant’s amendments are insufficient to overcome the 101 rejections previously raised.  These rejections are respectfully maintained and updated below as necessitated by the amendments to the claims.
Applicant’s amendments have necessitated new grounds of rejection under 103, see below.

Response to Arguments
Applicant’s arguments filed on 19 August 2022 have been fully considered but are not persuasive.
Applicant argues that the claim amendments overcome the 101 rejection.  Examiner respectfully disagrees.  As Examiner noted in the interview, merely retraining the model “based on” recommendations does not provide sufficient detail to illustrate a technological improvement to the model itself.  Neither the claims nor the specification describe how the recommendations or final assignment are specifically utilized or form the basis for an improvement to the model itself, they do not outline how the results are fed back into the model or how the model is changed, modified updated or improved.  Therefore, the broadest reasonable interpretation of “utilizing” the recommendation or final assignment to retrain the machine learning model is interpreted as merely iterating the execution of the model with a second data set or simply running the model or programming the model with different data, which is not sufficient to overcome a 101 rejection since it does not illustrate an improvement to the model itself, computer itself or any other technology.  The 101 rejection is respectfully maintained and updated below.
Regarding the 103 rejections, Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The arguments are moot in view of the new grounds of rejection necessitated by the amendments to the claims.  See below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The independent claims recite generating a shortest path tree, determining/identifying a first and second shortest path representing a starting location, generating a graph, adding paths in layers of the graph, calculating shared and unshared costs and generating a recommendation.  These limitations, as drafted, illustrate a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind.  But for the “by the device” and “via the machine learning model” language, the claims encompass a user simply performing a series of observations, evaluations and determinations that could be done the same way mentally or with a pen and paper.  The mere nominal recitation of a device and/or machine learning model does not take the claims out of the mental processes grouping.  Thus, the claims recite a mental process, which is an abstract idea.
This judicial exception is not integrated into a practical application.  The claims additionally recite obtaining/receiving driving data, providing the recommendation to devices, and utilizing, by the device, the recommendation to retrain the model.  The obtaining/receiving and providing are recited at a high level of generality and amount to mere data gathering and transmission which are forms of extra solution activity.  The device and/or machine learning model that performs the generating, determining, calculating, adding and identifying steps is also recited at a high level of generality and merely automates the steps claimed.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  utilizing data or recommendations to retrain a model “by the device” merely illustrates programming or automating modeling by a computer.  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to step 2A Prong two above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B and does not provide an inventive concept.
For the obtaining/receiving and providing steps that were considered extra solution activity in Step 2A, these have been re-evaluated in Step 2B and determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the device or machine learning model executed by the processors are anything other than generic off the shelf computer components and the Symantec, TLI and OIP Techs court decisions in MPEP 2106.05d indicate that the mere collection, receipt and/or transmission of data is a well-understood, routine and conventional function when it is claimed in a merely generic manner, as it is here.
Dependent claims 2-7, 9-14 and 16-20 include all of the limitations of the independent claims and therefore recite the same abstract idea.  The claims merely narrow the abstract mental process by describing additional generating, adding, determining, removing, modifying, performing, selecting, and swapping steps as well as descriptive details.  The additional limitations that set forth additional receiving, obtaining and providing are considered and evaluated in the same manner as the independent claims and do not integrate the abstract idea into a practical application, nor do they amount to significantly more. The ability to “retrain the model” based on assignments is considered to simply be applying or programming the model and is considered a generic manner of automating the model or algorithms that perform the generating, calculating, etc.  It is recited at a high level of generality and merely applies or trains a model and is no more than mere instructions to apply a new data set to a model.
For these reasons, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ulloa Paredes et al. (US 2017/0167882) in view of Seki et al. (US 2019/0354903) further in view of Sadeghi et al. (US 2019/0324458). 
As per Claim 1 Ulloa teaches:
A method comprising: 
obtaining, by a device, driving data identifying respective driving histories associated with vehicles (Ulloa in at least Claims 2 and 7 teach utilizing stored origin-destination historical data, [0112-0113 and 0145] describe gathering origin-destination and other driver related data); 
generating, by the device via programming, a shortest path tree representing a starting location of the driving data (Ulloa in at least Figs. 3, 6, 9, 10, 16,  illustrate generating shortest path scenarios with a plurality of options based on passenger starting points in the driving data, specifically a from/origin location along a specific route or ordered path, as is further described in at least [0032-0035,0045-0046, 0077, 0107] where the origin location and destination location are utilized for trip planning in order to determine the shortest route based on distance of travel); 
determining, by the device and based on the shortest path tree, a first shortest path that starts from a driver starting point and ends at a passenger end point; wherein the shortest path is computing using one or  more of: time or distance; determining, by the device and based on the shortest path tree, a second shortest path that starts from the passenger end point and ends at a driver end point (Ulloa in at least Figs. 1, 3, 5A-5B, 6, 9-11 illustrate determining a shortest and alternative path where different waypoints for a driver and passenger are utilized to determine a path, the first path going from driver starting point to passenger endpoint and the second path going from passenger starting point to driver end point, illustrating the overlap between paths as is further described in at least [0094-0099 and 0112-0113], [0032-0035, 0077, 0107] describes generating shortest path scenarios with a plurality of options based on starting points in the driving data, specifically a from/origin location along a specific route or ordered path, where the origin location and destination location are utilized for trip planning in order to determine the shortest route based on distance of travel); 
calculating, by the device, a shared cost associated with a driver and a passenger sharing a ride, based on the first shortest path and the second shortest path; calculating, by the device, an unshared cost associated with the driver and the passenger not sharing the ride, based on the driving data (Ulloa [0063-0065] describes generating the available paths and the cost associated with each path including ride-share paths, [0089] describes determining the cost form the point of view of each person, [0124] describes calculating costs for a single vehicle and possible passengers, e.g. an unshared ride vs. a shared ride); 
Ulloa does not explicitly recite using the costs to generate a recommendation as to whether or not to share a ride.  However, Seki teaches a ride sharing assistance apparatus where evaluation scores are utilized to make suggestions for ride sharing (Abstract).  Seki further teaches:
generating, by the device, a recommendation to share or not share the ride based on a comparison of the shared cost and the unshared cost (Seki [0007, 0112-0113 describes generating and sending a suggestion signal for suggesting ride sharing on a vehicle, [0027-0034, 0075-0077] describes using an evaluation score to determine whether or not to suggest ride sharing, the evaluation points corresponding to an amount of the price for the ride sharing); and
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to calculate costs associated with any path for a ride, shared or unshared, to include techniques for recommending a shared ride based on a cost/price evaluation because by utilizing the cost data associated with different ride options, the combination enables only compatible users to be matched, i.e. be provided with a suggestion, to share a ride therefore improving user satisfaction.
Neither Ulloa nor Seki explicitly recite that the programming for generating a shortest path tree that also generates results which are recommendations for whether or not to ride share is a machine learning model that is retrained based on output results.  However, Sadeghi teaches software based driving programming that uses machine programming to determine software adjustments based on obtained inputs and analysis results (Abstract).  Sadeghi further teaches:
generating, by the device via a machine learning model, information related to driving data (Sadeghi in at least [0028, 0054-0055, 0106-0108, 0114 and 0125] describes utilizing a machine learning model to generate information related to driving data including route, ride sharing and other analytic information)
utilizing, by the device, the output results to retrain the machine learning model (Sadeghi in at least [0125] and Fig. 2-8 illustrate and describe a process for using output results to determine whether to retrain a machine learning model).  
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to generate a path tree where recommendations on whether to share rides are output to include the ability to utilize a machine learning model to analyze and implement the functions that can be retrained based on the output results because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements performs the same function as they did individually.  By utilizing trained machine learning models and enabling learning techniques through re-training, the combination enables the suggestions or predictions to be continuously evolving based on the most recent data.
As per Claim 2 Ulloa further teaches:
the method further comprising: 
generating a graph with a first layer and a second layer that correspond to the shortest path tree; and adding, and based on the shortest path tree, paths from nodes in the first layer to corresponding nodes in the second layer, wherein the first shortest path and the second shortest path are determined based on the paths (Ulloa in at least Figs. 1, 3, 5A-5B, 6, 9-11 illustrate generating graphs with different available paths including alternate paths based on different options where waypoints are considered and added into a potential path plan [0045, 0077, 0094-0099, 0107 and 0112-0113]).  
Neither Ulloa nor Seki explicitly recite that the shortest paths are generated utilizing a machine learning model.  However, Sadeghi teaches software based driving programming that uses machine programming to determine software adjustments based on obtained inputs and analysis results (Abstract).  Sadeghi further teaches:
via the machine learning model (Sadeghi in at least [0028, 0054-0055, 0106-0108, 0114 and 0125] describes utilizing a machine learning model to generate information related to driving data including route, ride sharing and other analytic information)),
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to generate a path graph and add paths between nodes to include the ability to utilize a machine learning model to analyze and implement the functions because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements performs the same function as they did individually.  By utilizing trained machine learning models and enabling learning techniques through re-training, the combination enables the suggestions or predictions to be continuously evolving based on the most recent data.
As per Claim 3 Ulloa further teaches:
determining a meeting point of the driver and the passenger as a node in which the first shortest path moves from the first layer to the second layer (Ulloa in at least Claim 2 sets forth generating available paths including potential meeting locations as is described and illustrated in at least Figs. 1, 5-6)
Ulloa does not explicitly recite but Seki further teaches:
generating a recommendation to share the ride from the meeting point when the shared cost is less than the unshared cost (Seki [0007, 0112-0113 describes generating and sending a suggestion signal for suggesting ride sharing on a vehicle, [0027-0034, 0075-0077] describes using an evaluation score to determine whether or not to suggest ride sharing, the evaluation points corresponding to an amount of the price for the ride sharing).  
Seki is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
Neither Ulloa nor Seki explicitly recite machine learning to execute the claimed steps.  However, Sadeghi in at least [0028, 0054-0055, 0106-0108, 0114 and 0125] teaches utilizing machine learning techniques to determine ride sharing and driving data and is combined based on the reasons and rationale set forth in the rejection of Claims 1 and 2 above.
As per Claim 4 Ulloa further teaches:
wherein the first shortest path starts from a driver starting node corresponding to the driver starting point in the first layer, and ends at a passenger end node corresponding to the passenger end point in the second layer, and wherein the second shortest path starts from the passenger end node and ends at a driver end node corresponding to the driver end point in the second layer (Ulloa in at least Figs. 1, 3, 5A-5B, 6, 9-11 illustrate determining a shortest and alternative path where different waypoints for a driver and passenger are utilized to determine a path, the first path going from driver starting point to passenger endpoint and the second path going from passenger starting point to driver end point, illustrating the overlap between paths as is further described in at least [0094-0099 and 0112-0113]).  
As per Claim 5 Ulloa further teaches:
wherein each of the paths represents a cost for reaching each node in the second layer from a passenger starting point (Ulloa [0063-0065] describes generating the available paths and the cost associated with each path including ride-share paths, [0089] describes determining the cost form the point of view of each person, [0124] describes calculating costs for a single vehicle and possible passengers, e.g. an unshared ride vs. a shared ride).  
As per Claim 6 Ulloa does not teach but Seki further teaches:
wherein generating the recommendation to share or not share the ride comprises: 
generating a recommendation to have the driver pick up the passenger at a passenger starting point when the shared cost is less than the unshared cost (Seki [0007, 0112-0113 describes generating and sending a suggestion signal for suggesting ride sharing on a vehicle, [0027-0034, 0075-0077] describes using an evaluation score to determine whether or not to suggest ride sharing, the evaluation points corresponding to an amount of the price for the ride sharing).  
Seki is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 7 Ulloa does not teach but Seki further teaches:
wherein generating the recommendation to share or not share the ride comprises: 
generating a recommendation to not share the ride when the shared cost is greater than 52PATENT Docket No. 20190644or equal to the unshared cost (Seki [0007, 0112-0113 describes generating and sending a suggestion signal for suggesting ride sharing on a vehicle, [0027-0034, 0075-0077] describes using an evaluation score to determine whether or not to suggest ride sharing, the evaluation points corresponding to an amount of the price for the ride sharing and comparing the points to a determined threshold or acceptable limit).  
Seki is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.  
As per Claim 8 the limitations are substantially similar to those set forth in Claims 1, 2, and 4 and are therefore rejected based on the same reasons and rationale set forth in the rejections of Claims 1, 2, and 4 above.  Seki further teaches:
provide the recommendation to devices associated with the driver and the passenger (Seki [0007, 0112-0113 describes generating and sending a suggestion signal for suggesting ride sharing on a vehicle, [0027-0034, 0075-0077] describes using an evaluation score to determine whether or not to suggest ride sharing, the evaluation points corresponding to an amount of the price for the ride sharing).  
As per Claim 9 Ulloa further teaches:
wherein the one or more processors are further configured to: 
receive data indicating that the passenger is to meet the driver at a particular location (Ulloa in at least Claim 2 sets forth generating available paths including potential meeting locations as is described and illustrated in at least Figs. 1, 5-6); and 
remove paths, connecting nodes of the first layer to nodes of the second layer, that are not associated with the particular location (Ulloa in at least Figs. 5A-5B illustrates the ability to add waypoints, e.g. paths and to iterate or optimize, e.g. remove and alter paths and waypoints, for different trips in the planner in order to determine the best results).  
As per Claim 10 Ulloa further teaches:
wherein the one or more processors are further configured to: 
generate assignments of pairs of drivers and passengers based on the driving data; modify, one or more assignments, of the assignments, to generate one or more modified assignments; determine, costs associated with the one or more modified assignments; determine final assignments of pairs of the drivers and the passengers based on lowest costs associated with the one or more modified assignments; and perform one or more actions based on the final assignments (Ulloa in at least Figs. 1, 3 and 5-8 illustrate and their associated text describes generating driver passenger pairs or matches, iteratively updating the plan to optimize a cost function, as is described in claim 11, and determine final matches that can be send to the users, as is described in at least Fig. 16 where the route assignments are sent to travelers).  
Neither Ulloa nor Seki explicitly recite machine learning to execute the claimed steps.  However, Sadeghi in at least [0028, 0054-0055, 0106-0108, 0114 and 0125] teaches utilizing machine learning techniques to determine ride sharing and driving data and is combined based on the reasons and rationale set forth in the rejection of Claims 1 and 2 above.
As per Claim 11 Ulloa describes performing actions but does not explicitly recite providing a suggestion to share a ride.  However, Seki further teaches:
wherein the one or more processors, when performing the one or more actions, are configured to one or more of: 
provide, to a device of one of the drivers, a suggestion to share a ride with one of the passengers; provide, to a device of one of the passengers, a suggestion to share a ride with one of the drivers; or provide, to a vehicle device of one of the drivers, directions for a suggested ride share with one of the passengers (Seki [0007, 0112-0113 describes generating and sending a suggestion signal for suggesting ride sharing on a vehicle, [0027-0034, 0075-0077] describes using an evaluation score to determine whether or not to suggest ride sharing, the evaluation points corresponding to an amount of the price for the ride sharing).  
Seki is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 12 Ulloa does not teach but Seki further teaches:
wherein the one or more processors, when performing the one or more actions, are configured to one or more of: 
provide, to a device of one of the passengers, instructions for sharing a ride with one of the drivers; or  provide, to devices of the drivers and the passengers, information identifying cost savings associated with the final assignments (Seki [0007, 0112-0113 describes generating and sending a suggestion signal for suggesting ride sharing on a vehicle, [0027-0034, 0075-0077] describes using an evaluation score to determine whether or not to suggest ride sharing, the evaluation points corresponding to an amount of the price for the ride sharing).  
Seki is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.  
As per Claim 14 Ulloa further teaches:
wherein the one or more processors, when determining the final assignments of pairs of the drivers and the passengers, are configured to: 
determine the final assignments of pairs of the drivers and the passengers after expiration of a predetermined time period or after a predetermined quantity of the assignments are modified (Ulloa in at least Figs. 1, 5-8 and their associated text illustrate the ability to determine final pair matches for drivers and passengers until termination criteria is fulfilled).
As per Claims 15-20 the limitations are substantially similar to those set forth in Claims 1-12 and 14 and are therefore rejected based on the same reasons and rationale set forth in the rejections of Claims 1-12 and 14 above. As for the computer readable medium Ulloa in at least [0159-0160] describes the ability to store executable instructions on a computer readable medium.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ulloa Paredes et al. (US 2017/0167882) in view of Seki et al. (US 2019/0354903) further in view of Sadeghi et al. (US 2019/0324458) further in view of Bhogal et al. (US 2017/0254656).
As per Claim 13 Ulloa, Seki and Sadeghi teach making iterative modification via machine learning processes. None of the previously cited references explicitly recite selecting two pairs and switching passengers and or swapping roles within a pair.  
However, Bhogal teaches an optimized route sharing system and method where traveler profiles are utilized to optimize the overall system.  Bhogal further teaches:
wherein the one or more processors, when modifying, via the other machine learning model, the one or more assignments, are configured to one of: 
select two pairs of the drivers and the passengers, assign a first driver of a first pair of the two pairs to a second passenger of a second pair of the two pairs, and assign a second driver of the second pair to a first passenger of the first pair; or swap roles within one of the pairs of the drivers and the passengers (Bhogal in at least [0003, 0008, 0011, 0018] recite providing suggestions that a particular traveler become a driver for a particular route, or when routes align suggesting users share but that one user become a driver for a ride when compatible profiles become passenger profiles) .  
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to make assignments between drivers and passengers to include techniques for suggesting or swapping roles, e.g. suggesting a passenger become a driver because by allowing users to switch roles, the combination enables more efficient travel because more options for compatible traveler profiles exist.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623